Citation Nr: 0524865	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-07 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1951 to September 
1952, and from July 1955 to November 1974.  He died in 
January 2003.  

The appellant is one of the veteran's daughters.  This is a 
"contested claim" and the veteran's former spouse, (the 
appellee), was appropriately notified of the matter on 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 administrative 
determination by the Philadelphia, Pennsylvania, Regional 
Office and Insurance Center of the Department of Veterans 
Affairs (VA).  That decision held that the appellant was not 
entitled to any of the proceeds of the veteran's NSLI policy, 
and that the appellee was entitled to the full amount of the 
proceeds.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence shows that in the last valid VA Form 29-336, 
dated in January 2002, the veteran designated the appellee as 
the principal beneficiary of his NSLI policy.

3.  The veteran possessed the testamentary capacity to 
execute the designation of beneficiary, and that beneficiary 
designation was not obtained by means of undue influence.


CONCLUSIONS OF LAW

1.  The veteran possessed the capacity to perform a 
testamentary act in January 2002.  38 U.S.C.A. §§ 1917, 5107 
(West 2002); 38 C.F.R. §§ 3.355, 8.19 (2004).

2.  The appellant is not the last-named principal beneficiary 
of the veteran's NSLI policy and is not entitled to the 
proceeds of such policy.  38 U.S.C.A. § 1917 (West 2002); 38 
C.F.R. § 8.19 (2004) (previously § 8.22, redesignated in 
February 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter: Veterans Claims Assistance Act

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670- 
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Neither the Court of Appeals for Veterans Claims (Court) nor 
the United States Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but rulings 
from the Court suggest that it may not be applicable.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the VCAA is inapplicable to cases involving the 
waiver of recovery of overpayments of benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by the VCAA.  The Court has also held 
that the VCAA did not affect the issue of whether a Federal 
statute allowed the payment of interest on past due VA 
benefits. See Smith (Claudus) v. Gober 14 Vet. App. 227, 230 
(2000).  In the absence of applicable judicial precedent, 
since the applicable law is found in Chapter 19 rather than 
Chapter 51 of Title 38, the Board will proceed on the working 
assumption that the provisions of the VCAA do not apply to 
the present claim.  This assumption is strengthened by the 
fact that revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specifically exempt insurance 
claims from certain notice requirements that apply in 
developing the evidence pursuant to the VCAA. Veterans 
Benefits Act of 2003, P.L. 108--183, § 701(a)(2), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b). 

Moreover, even if the VCAA does apply, the Board finds that  
the requirements have been met.  All evidence necessary for 
review of the issue on appeal has been obtained, and the VA 
has satisfied the duty to notify the appellee of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.  The appellant has been 
provided with the applicable law and regulations in a 
detailed statement of the case, and there is no indication 
that there are any outstanding pertinent records that have 
not been obtained or that are not sufficiently addressed in 
records contained in the claim file.  A letter dated in April 
2004 specifically explained the VCAA, and explained what the 
evidence must show to establish entitlement, what additional 
evidence was still needed, and what the appellant could do to 
help with her claim.  

This case involves the application of law to the facts and 
those facts have been completely developed by the RO.  The 
case is ready for appellate review.  The appellant does not 
assert nor does the record show that there are any 
outstanding records in this case.  To the extent that VA in 
anyway has failed to fulfill any duty to notify and assist 
the appellant, the Board finds that error to be harmless. See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).

II. Factual Background

The veteran was service-connected for chronic 
bronchitis/asthma/COPD, rated as 60 percent disabling; 
neuropathy of the right upper extremity, rated as 40 percent 
disabling; neuropathy of the left upper extremity, rated as 
30 percent disabling; degenerative joint disease of the 
cervical spine, rated as 20 percent disabling, and optic 
nerve atrophy rated as 10 percent disabling.  His combined 
rating was 90 percent, and he had a total rating based on 
individual unemployability. 

During his lifetime the veteran obtained a Government life 
insurance policy. According to an August 10, 1991, VA Form 
29-336 (Designation of Beneficiary), which was received on 
October 28, 1991, the veteran designated the appellant as the 
principal beneficiary of his NSLI policy and designated his 
two other daughters, JP and HP, as co-contingent 
beneficiaries, each receiving a one-half share.

In a January 17, 2002 VA Form 29-336, the veteran changed the 
designated beneficiary from his daughter, the appellant, to 
the appellee who was his former spouse.  The veteran's three 
children, JP, HP and the appellant were contingent 
beneficiaries, each to receive one-third of the proceeds.  
This form was signed by the veteran.  

In January 2003, the veteran died.  In February 2003, the 
appellant submitted a claim for the insurance proceeds, and 
stated that she was contesting the change of the beneficiary 
of the insurance policy which had occurred in January 2002.  
In March 2003, the appellee applied for the payment of the 
proceeds of the insurance policy.  As was noted above, in the 
decision of May 2000, the RO determined that appellant was 
not entitled to any of the proceeds of the veteran's NSLI 
policy, and that the appellee was entitled to the full amount 
of the proceeds.  

Thereafter, the appellant perfected an appeal in which she 
stated that she was seeking to be awarded the proceeds of the 
veteran's NSLI policies.  She indicated that the veteran was 
incompetent to change his beneficiary from her to her mother 
(the appellee) in January 2002, and that the change was 
brought about by undue influence by one of her sisters.  She 
stated that she remains the correct beneficiary.

Numerous VA medical treatment records from the years 
preceding the veteran's death have been presented.  The 
appellant asserts that these records demonstrate that the 
veteran was not competent to change his beneficiary.  The 
records are more fully discussed below.

Also presented is a statement from the appellant's husband 
dated in February 2004 in which he recounts that he and the 
appellant lived with the veteran and noted that he had become 
forgetful and tended to lose things.  The veteran reportedly 
entrusted his income to one of the other daughters, and she 
engaged in uncontrolled spending of his money.  The 
appellant's husband also recounted that the veteran had 
suffered from little strokes and would blank out, sit and 
stare, talk "gobbledygook", and would forget what he was 
saying.  

III. Analysis

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to VA by the insured or 
the insured's designated agent, and must contain sufficient 
information to identify the insured. 38 U.S.C.A. § 1917; 38 
C.F.R. § 8.19.

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs. Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine whether an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent. 
Hammack v. Hammack, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, or designations or changes of option, the 
following considerations will apply, pursuant to 38 C.F.R. § 
3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act. 
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change. In 
this connection, consideration should be given to lay as well 
as medical evidence.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence. An insane person might have 
a lucid interval during which he would possess testamentary 
capacity. On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity. There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity. Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity. Id.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by section 3.355(c), the 
contestant must show a lack of testamentary capacity by a 
preponderance of the evidence. Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes, in the place 
thereof, the will of another. Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence. See Lyle.

VA regulations define testamentary capacity as, in general, 
the ability of the testator to reasonably comprehend the 
nature and significance of his act, the recognition of the 
object of his bounty, recognize the object of his bounty, and 
appreciate the consequence of his act, uninfluenced by any 
material delusion.  In considering the facts shown by the 
record, emphasis is placed on those bearing upon his mental 
condition at the time, or nearest to the time, of execution 
of the designation or change, with consideration given to 
both lay and medical evidence.

The record shows that on a January 17, 2002 VA Form 29-336, 
the designated beneficiary was changed from the appellant to 
the veteran's former wife, the appellee.  This form was 
signed by the veteran but was not signed by a witness.

Although not witnessed, the Board notes the signature appears 
to be essentially identical to the signature on the veteran's 
prior designation of beneficiary in 1991 which was witnessed.  
Thus, in this case, there is evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there was an overt act done to effectuate that intent.  The 
veteran signed the change of beneficiary form and it was 
submitted to the VA.

The appellant maintains that, in January 2002, he did not 
have the mental capacity to change his designated 
beneficiary.  The Board must assess the credibility and 
weight of all of the evidence to determine its probative 
value, account for which evidence it finds to be persuasive 
or unpersuasive, and provide reasons for rejecting any 
evidence favorable to the appellant. See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

The Board has reviewed the veteran's medical treatment 
records to determine the status of his mental ability.  The 
most relevant treatment records are those from shortly before 
and after the execution of the change of beneficiary form in 
January 2002.  A VA record dated in April 2001 reflects that 
the veteran had some residuals of a stroke.  He reportedly 
had difficulty with word finding, memory, and difficulty 
writing.  He also reportedly experienced occasional white-out 
periods of no vision, apparently related to transient 
ischemic attacks.  

A VA hospital summary reflects that the veteran was admitted 
in September 2001 and discharged in November 2001.  He had 
been brought into acute care for treatment of pneumonia and 
found to have pneumothorax and pleural effusions.  On 
admission, it was noted that he was alert, pleasant, and in 
no acute distress.  During the hospital course, he gained a 
few pounds and had dramatic improvement in his overall 
endurance and ability to complete his activities of daily 
living.  

A VA record dated January 25, 2002, reflects that the veteran 
requested renewal of medications.  

Also of record is a VA hospital summary which shows that the 
veteran was admitted in February 2002 and discharged in March 
2002 for treatment of dyspnea and coughing.  On admission, it 
was noted that he was alert and oriented.  A VA record dated 
in March 2002 reflects that the veteran stated that he was 
concerned about his decrease in short term memory.  He also 
described difficulty with processing information.  He made it 
clear that he did not want to take any additional medication 
if possible.  It was noted that he was trying to live 
independently despite vision difficulties.  On examination, 
he reportedly was unable to read, but otherwise mini mental 
status examination was 29/29.  He did have difficulty 
recalling three objects at five minutes and required one 
clue.  

The Board acknowledges that the veteran had become partially 
mentally impaired due to his stroke.  However, there is a 
clear standard for determining testamentary capacity, as 
noted.  The fact that the veteran had sustained some loss of 
memory does not mean that the veteran did not have the mental 
capacity to change his designated beneficiary.  The other 
medical evidence of record shows that during that same 
general time period, the veteran was also able to perform 
well on a mental status test.  He was noted to be alert and 
oriented.  There is no indication that he was declared to be 
incompetent.  Overall his mental capacity appears to have 
been intact during that period of time.  

The Board finds the statements of the veteran's treating 
physicians and other medical personnel to be credible and 
probative evidence.  They have the competence to provide a 
medical opinion.  Thus, it appears that at the time of the 
designation of beneficiary the veteran reasonably 
comprehended the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act. See 38 C.F.R. § 3.355.  

Conversely, the Board finds that the statements of the 
appellant are not competent and thus not probative.  Although 
a lay person may describe behavior that they observe, as a 
lay person, they may not provide competent medical opinions. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A 
layperson is generally not considered capable of opining on 
matters requiring medical knowledge, such as medical 
causation. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

The Federal Courts have provided that a beneficiary 
designation may be invalid if there is undue influence or 
fraud placed upon an insured to change the beneficiary of his 
or her policy.  Generally, undue influence which will nullify 
a change of beneficiary is that influence or dominion, as 
exercised at the time and under the facts and circumstances 
of the case, which destroys the free agency of the testator, 
and substitutes in place thereof, the will of another. Long 
v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a testament 
can be set aside on the grounds of undue influence, the 
contestant must prove (1) the existence and exertion of an 
influence; (2) the effect and operation of such influence so 
as to subvert or overpower the mind of the testator at the 
time of the execution of the testament; and (3) the execution 
of the testament which to make thereof would not have 
executed except for such influence. Lyle v. Bentley, 406 F.2d 
325 (5th Cir. 1969).

However, there is simply no evidence showing that the veteran 
was subject to undue influence.  There is no direct evidence 
of attempts to influence the veteran's actions on the day of 
the signing of the beneficiary designation.  The veteran 
acted out of free will.  There is no indication of any 
impropriety by any interested party in obtaining the 
veteran's signature on the change of beneficiary without 
resort to speculation.

The Board concludes that the evidence of record as to the 
veteran's testamentary capacity to execute a beneficiary 
designation in January 2002 does not weigh in favor of the 
appellant and that the presumption of testamentary capacity 
is therefore not rebutted. See Elias v. Brown, 10 Vet. App. 
259, 262-63 (1997).  In the absence of reasonable proof of 
undue influence, the veteran's former spouse, the appellee, 
is the proper beneficiary of the veteran's insurance policy.  
The appellant is not entitled to the proceeds of the NSLI 
policies of the veteran, as she is not the designated 
beneficiary.


ORDER

Entitlement of the appellant to the proceeds of the NSLI 
policies of the veteran is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


